Name: COUNCIL REGULATION (EEC) No 2519/93 of 13 September 1993 amending Regulation (EEC) No 729/92 imposing a definitive anti-dumping duty on imports of certain thermal paper originating in Japan
 Type: Regulation
 Subject Matter: trade;  wood industry;  Asia and Oceania;  competition;  communications
 Date Published: nan

 15. 9 . 93 Official Journal of the European Communities No L 232/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2519/93 of 13 September 1993 amending Regulation (EEC) No 729/92 imposing a definitive anti-dumping duty on imports of certain thermal paper originating in Japan (6) Having requested and received supplementary information from the parties concerned and other sources, the Commission is satisfied that Sanyo ­ Kokusaku was not a producer of telefax paper during the investigation reference period. As such, it is considered that the exclusion from anti ­ dumping duty for Jujo should be transferred to the new company, Nippon Paper Industries Company Limited, with effect from 1 April 1993 . This will have the effect that any anti-dumping duties paid in respect of telefax paper manufactured by Nippon Paper Industries Company Limited will be refundable under the applicable customs legisla ­ tion . The Council confirms this view. (7) No objections were raised when the findings of the proceeding were disclosed to the Community industry. D. Amendment (8 ) Regulation (EEC) No 729/92, as it concerns imports of certain thermal paper originating in Japan and manufactured by Jujo Paper Co., Ltd, should accordingly be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 14 thereof, After consultations within the Advisory Committee as provided for by the said Regulation, Whereas : A. Previous procedure ( 1 ) The Council , by Regulation (EEC) No 729/92 ('), imposed a definitive anti-dumping duty on imports of certain thermal paper (i.e. telefax paper) origin ­ ating in Japan. (2) No duties were imposed on goods manufactured by Jujo Paper Co., Ltd, Tokyo (hereafter called 'Jujo') as this company was found not to be dumping. B. Change of legal entity (3) In January 1993 the Commission was advised of an impending merger between Jujo and a company called Sanyo-Kokusaku Pulp Co., Ltd, (hereafter calles 'Sanyo-Kokusaku'). These two companies were to merge, on 1 April 1993, into one called Nippon Paper Industries Company Limited . (4) It was alleged that Sanyo-Kokusaku did not make the product in question during the investigation reference period (1 April to 31 December 1990). In view of this, Jujo and Sanyo-Kokusaku considered that the exclusion from the dumping duties for Jujo should also be applied to the company resulting from the merger. C. Procedure (5) On the basis of the information supplied initially, the Commission took the view that there were sufficient grounds concerning changed circum ­ stances to warrant a partial review of the measures. HAS ADOPTED THIS REGULATION : Article 1 Article 1 (3) of Regulation (EEC) No 729/92 is hereby replaced by the following : '3 . No anti-dumping duties shall apply to goods manufactured by Nippon Paper Industries Company Limited or Tomoegawa Paper Co., Ltd, Tokyo (Taric additional code 8600).' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1993 . (') OJ No L 209, 2. 8 . 1988 , p. 1 . (2) OJ No L 81 , 26. 3 . 1992, p. 1 . No L 232/2 Official Journal of the European Communities 15. 9 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1993. For the Council The President Ph. MAYSTADT f